Exhibit 15 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors WiTel Corp. (A Development Stage Company) We have reviewed the accompanying balance sheet of WiTel Corp. as of September 30, 2008, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the three-month and nine-month period ended September 30, 2008, 2007 and from inception February 20, 2007 through September 30, 2008. These interim financial statements are the responsibility of the Corporation’s management. We conduct our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists of principally applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the balance sheet of WiTel Corp. as of December 31, 2007, and the related statements of income, stockholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated March 28, 2008, we expressed an opinion with a going concern paragraph on those financial statements.In our opinion, the information set forth in the accompanying balance sheet as of December 31, 2007 is fairly stated, in all material respects, in relations to the balance sheet from which it has been derived. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada November 10, 2008 6, LAS VEGAS, NEVADA 89146 (702) 253-7499 Fax: (702)253-7501
